Case 2:19-cv-14396-JEM Document 8 Entered on FLSD Docket 11/06/2019 Page 1 of 3
         Case 3:19-md-02913-WHO Document 221 Filed 11/05/19 Page 1 of 3


                                 UNITED STATES JUDICIAL PANEL
                                              on
                                  MULTIDISTRICT LITIGATION



   IN RE: JUUL LABS, INC., MARKETING, SALES
   PRACTICES, AND PRODUCTS LIABILITY
   LITIGATION                                                                                 MDL No. 2913



                                       (SEE ATTACHED SCHEDULE)



                           CONDITIONAL TRANSFER ORDER (CTO −6)



   On October 2, 2019, the Panel transferred 5 civil action(s) to the United States District Court for the
   Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
   U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2019). Since that time, 52 additional action(s) have been
   transferred to the Northern District of California. With the consent of that court, all such actions
   have been assigned to the Honorable William H. Orrick, III.

   It appears that the action(s) on this conditional transfer order involve questions of fact that are
   common to the actions previously transferred to the Northern District of California and assigned to
   Judge Orrick.

   Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
   Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
   Northern District of California for the reasons stated in the order of October 2, 2019, and, with the
   consent of that court, assigned to the Honorable William H. Orrick, III.

   This order does not become effective until it is filed in the Office of the Clerk of the United States
   District Court for the Northern District of California. The transmittal of this order to said Clerk shall
   be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
   Panel within this 7−day
                        day period, the stay will be continued until further oorder of the Panel.



                                                                     FOR
                                                                      OR THE
                                                                     FO  T E PANEL
                                                                         TH  PANEL:
                                        I hereby certify that the annexed
                                      instrument is a true and correct copy
                                        of the original on file in my office.
        Nov 04, 2019
                 019                                                 John
                                                                     J hn
                                                                     Jo hn W. Nichols
                                                                               Nich
                                                                               Ni   c ols
                                  ATTEST:
                                  SUSAN Y. SOONG                     Clerk
                                                                     Cleerk of the
                                                                     Cl              Panel
                                                                               thhee P anel
                                  Clerk, U.S. District Court
                                  Northern District of California


                                      by:
                                                 Deputy Clerk
                                      Date:   November 5,2019
Case 2:19-cv-14396-JEM Document 8 Entered on FLSD Docket 11/06/2019 Page 2 of 3
       Case 3:19-md-02913-WHO Document 221 Filed 11/05/19 Page 2 of 3




   IN RE: JUUL LABS, INC., MARKETING, SALES
   PRACTICES, AND PRODUCTS LIABILITY
   LITIGATION                                                                   MDL No. 2913



                      SCHEDULE CTO−6 − TAG−ALONG ACTIONS



     DIST      DIV.     C.A.NO.      CASE CAPTION


   ARIZONA

                                     Tucson Unified School District v. Juul Labs
      AZ        4       19−00504     Incorporated

   FLORIDA SOUTHERN

      FLS       2       19−14396     Yacobellis v. Juul Labs, Inc. et al

   GEORGIA NORTHERN

     GAN        1       19−04566     Young v. JUUL Labs, Inc. et al
     GAN        1       19−04642     Long v. JUUL Labs, Inc. et al

   ILLINOIS CENTRAL

      ILC       3       19−03245     Malloy v. JUUL Labs, Inc. et al

   ILLINOIS NORTHERN

      ILN       1       19−06768     Bruce et al v. JUUL Labs, Inc. et al

   INDIANA SOUTHERN

      INS       1       19−04226     MALASTO et al v. JUUL LABS, INC. et al

   KANSAS

      KS        2       19−02631     USD 232 De Soto v. JUUL Labs, Inc.
      KS        2       19−02632     Bennet v. JUUL Labs, Inc.
      KS        2       19−02634     James Hernandez v. JUUL Labs, Inc.
      KS        2       19−02635     Candace Stephens v. JUUL Labs, Inc.

   MICHIGAN EASTERN

      MIE       2       19−13014     Stockwell et al v. JUUL Labs, Inc. et al
Case 2:19-cv-14396-JEM Document 8 Entered on FLSD Docket 11/06/2019 Page 3 of 3
        Case 3:19-md-02913-WHO Document 221 Filed 11/05/19 Page 3 of 3

   MISSOURI EASTERN

     MOE        4       19−02775     Dillon v. JUUL Labs, Inc.

   MISSOURI WESTERN

     MOW        4       19−00832     Rhodus v. Juul Labs, Inc.

   NEW YORK EASTERN

      NYE       2       19−05771     Mashi v. JUUL Labs, Inc. et. al.

   PENNSYLVANIA EASTERN

      PAE       2       19−04828     LAPLANTE v. JUUL LABS, INC. et al

   TENNESSEE MIDDLE

     TNM        3       19−00904     Rousseau v. JUUL Labs, Inc. et al

   TEXAS WESTERN

     TXW        6       19−00591     Hanzlovic et al v. JUUL Labs, Inc. et al

   WASHINGTON WESTERN

     WAW        3       19−05975     Rosell et al v. JUUL Labs Inc et al
